        Case 3:15-cr-30018-MGM Document 228 Filed 10/07/19 Page 1 of 1


Alexander Ciccolo                                                                       i.;              :: ! .
                                                                                        I;

# 96722-038
                             'r 1r.:J r· · ~·-       ..f i-..1
                                                         '"' I' :    .
                             .'.U            l   -                  ()_                 .r.' ~ 1·.r·-.
                                                                                               .., 1
F.C.I. Hazelton,
P.O. Box 5000,
                                                                                        !.:,      ~
                                                                                                         -   ·1
                                                                                                             I'
                                                                                                                         ,•
                                                                                                                         ·.1   ,., . ,. ..,
                                                                                                                                        ;
                                                                                                                                            ,

                                                                                        ' .                       ....    ,.    '
Bruceton Mills,                                                                                      r,-I         -,. . •
                                                                                                • ••                      ~         I


WV 26525                                                                         Sept. 25th, 2019. · ,._ ,. ) ,
                                                                                 Pro Se.
Office Of The Clerk
U.S.Dist.Ct., Dist. Dist. Of Mass.
United States Courthouse
300 States Courthouse
Springfield MA, 01105

        RE: Status Inquiry: In The Matter Of Motion Seeking Extension Of Time
            To File Memo Of law In Support Of 2255 Motion & Equitable Tolling,
            Filed Through Third Party Without Response. I.E., U.S.A. v. Ciccolo,
            Case No.3:15-CR-30018-001-MGM.                                 •
Dear Clerk Of Court:
        On or about Sept. 4th, 2019, A friend and fellow prisoner had filed a 2255

motion form attached to the face of a motion for extension of time to file a sup-
porting memorandum of law because I was placed in the Segrigated Housing Unit (SHU)
before it could be completed--on my behalf. I have since been released from the
SHU (Sept. 17, 2019), and is simply attempting to follow-up on that 2255 motion
filing. Hence, can your office please verify a~ to whether you have that motion
docketed with the Court pending examination or review.
        Your coopertaion in the foregoing will ~e gre~tly appreciated. Thank you very
much.
Sincerely.


                                                                          ALEXANDER CICCOLO #96722-038
